Deen, Presiding Judge.
This case involves a suit on account, and the jury returned a verdict in the amount of $1,200 and added to the verdict “to be paid in monthly increments of not less than $25.00 per month.” Appellant complains the trial court erred in overruling his motion to modify the judgment because the monthly payment portion was not authorized by the pleadings. Appellee admits to the facts but claims that when the court asked for objections to the form of the verdict, none was made. Appellant stated that no transcript would be filed with the recold, and we are unable to determine what the trial court charged the jury as to the form of the verdict. Accordingly, we must presume the trial court was correct in denying the motion to modify the judgment.

Judgment affirmed.


McMurray, C. J., and Sognier, J., concur.